The Attorney             General of Texas
                                           March 6, 1981
MARK WHITE
Attorney General


                   Honorable II. L. Snow                     Opinion No. MW-2 9 7
                   Willacy County Auditor
                   courthouse                                Re: Whether the county may pay
                   Raymondville, Texas 78580                 employees twice monthly

                   Dear Mr. Snow:

                        You have asked the following question:

                                  Does the Willacy county auditor have the
                               authority to pay employees of Willacy County on a
                               twice-monthly basis?

                        No statute diects the frequency at which county employees may be
                   compensated. Article 391214V.T.C.S., however, provides in section 1 that:

                              the commissioners court of each county shall fix the
                              amount of compensation,       office expense, travel
                              expense, and all other allowances for county and
                              precinct officials and employees who are paid wholly
                              from county funds. . . .

                   In our opinion, the exclusive authority vested in the commissioners court to
                   “fix the amount of compensation” implies a concomitant power to fix the
                   frequency of the payment of such compensation.

                          In Attorney General Opinion C-792 (19661, this office held that the
                   Commissioners     Court of Dallas County was empowered to determine
                   whether employees of the county clerk’s office could be paid for overtime
                   work or granted compensatory time therefor.     In Attorney General Opinion
                   MW-136 (1980), we held that the commissioners court could establish
                   vacation policy as a part of compensation under article 391214 V.T.C.S. See
                   also Attorney General Opinion H-860 (1976) (sick leave). Thus, since the
                   commissioners court has broad authority to establish the manner of the
                   payment of compensation, we believe that a county is authorized to pay the
                   salaries of its employees on a twice-monthly basis.




                                                  P.   949
Honorable H. L. Snow - Page Two




                                     SUMMARY

              The commissioners court of a county is authorized to direct
           the payment of the salaries of county employees on a twice-
           monthly basis.

                                         &ZQ
                                              MARK      WHITE
                                              Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney   General

Prepared by Rich Gilpin
Assistant Attorney General

APPROVED:
OPINION COMMlTTEE

Susan L. Garrison, Chairman
Jon Bible
Walter Davis
Rich Gilpln
Bruce Youngblood




                                         P.    950